December 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        DAVID ALBARREZ, Appellant

NO. 14-13-00814-CV                          V.

        SHARLENE MERCIER D/B/A SHAMAR HOLDINGS, Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 9, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, David Albarrez.
      We further order this decision certified below for observance.